Citation Nr: 0900709	
Decision Date: 01/08/09    Archive Date: 01/14/09

DOCKET NO.  04-02 945	)	DATE
	
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas

THE ISSUES

1. Entitlement to service connection for a psychiatric 
disorder other than post-traumatic stress disorder, claimed 
as mental cruelty. 

2. Entitlement to service connection for post-traumatic 
stress disorder.  

3. Entitlement to service connection for hypertension.  

4. Entitlement to service connection for congestive heart 
failure. 

5. Entitlement to service connection for a kidney disease.  

6. Entitlement to service connection for arthritis of the 
hands.  

7. Entitlement to service connection for chronic fatigue 
syndrome.  

8. Entitlement to service connection for back disability. 

9. Whether new and material evidence has been presented to 
reopen the claim of service connection for arthritis of the 
knees.    

10. Whether new and material evidence has been presented to 
reopen the claim of service connection for stress fractures 
of the legs and feet.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Horrigan 


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
February 1975 to June 1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in May 2003, in August 2003, in 
May 2005, and in March 2007 of a Department of Veterans 
Affairs (VA) Regional Office (RO). 

In August 2004, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998). 

In February 2008, the veteran canceled his hearing before the 
Board. 




FINDINGS OF FACT

1. A psychiatric disorder other than post-traumatic stress 
disorder, variously diagnosed as dysthymia or depression or 
cyclothymia, was not affirmatively shown to have had onset 
during service; and a psychiatric disorder other than 
post-traumatic stress disorder, variously diagnosed as 
dysthymia or depression or cyclothymia, first documented 
after service, is unrelated to an injury, disease, or event 
of service origin; and a psychiatric disorder claimed as 
mental cruelty and bipolar disorder are not currently shown.  

2. The veteran did not engage in combat with the enemy, and 
there is no competent evidence of a current diagnosis of 
post-traumatic stress disorder. 

3. Hypertension was not affirmatively shown to have been 
present in service; hypertension was not manifest to a 
compensable degree within one year of separation from 
service; and the current hypertension, first documented after 
service beyond the one-year presumptive period for 
hypertension as a chronic disease, is unrelated to an injury 
or disease of service origin.   

4. Congestive heart failure was not affirmatively shown to 
have been present in service; congestive heart failure was 
not manifest to a compensable degree within one year of 
separation from service; and the current congestive heart 
failure, first documented after service beyond the one-year 
presumptive period for cardiovascular disease as a chronic 
disease, is unrelated to an injury or disease of service 
origin.

5. Kidney disease was not affirmatively shown to have had 
onset during service; kidney disease was not manifest to a 
compensable degree within one year of separation from 
service; and the current kidney disease, first documented 
after service beyond the one-year presumptive period for 
kidney disease as a chronic disease, is unrelated to an 
injury or disease of service origin. 

6. Arthritis of the hands is not currently shown.  

7. Chronic fatigue syndrome is not currently shown. 

8. A back disability, arthritis of the lumbar spine, was not 
affirmatively shown to have had onset during service; 
arthritis was not manifest to a compensable degree within one 
year of separation from service; and the current back 
disability, arthritis of the lumbar spine, first documented 
after service beyond the one-year presumptive period for 
arthritis as a chronic disease, is unrelated to an injury or 
disease of service origin. 

9. In a decision in September 1990, the Board denied service 
connection for arthritis of the knees. 

10. The additional evidence since the decision in September 
1990 of the Board, denying service connection for arthritis 
of the knees, is cumulative or does not relate to an 
unestablished fact necessary to substantiate or is not 
competent evidence and therefore does not raise a reasonable 
possibility of substantiating the claim. 

11. In a decision in September 1990, the Board denied service 
connection for stress fractures of the legs and feet.   

12. The additional evidence since the decision in September 
1990 of the Board, denying service connection for stress 
fractures of the legs and feet, is cumulative or does not 
relate to an unestablished fact necessary to substantiate or 
is not competent evidence and therefore does not raise a 
reasonable possibility of substantiating the claim. 


CONCLUSIONS OF LAW

1. A psychiatric disorder other than post-traumatic stress 
disorder, variously diagnosed as dysthymia or depression or 
cyclothymia, was not incurred in or aggravated by service; 
neither a psychiatric disorder claimed as mental cruelty nor 
bipolar disorder was incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.303 (2008).  

2. Post-traumatic stress disorder was not incurred in or 
aggravated by service. 38 U.S.C.A. §§1110, 1131, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.304(f) 
(2008).

3. Hypertension was not incurred in or aggravated by service 
and service connection for hypertension as a chronic disease 
may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

4. Congestive heart failure was not incurred in or aggravated 
by service and service connection for congestive heart 
failure as a chronic disease may not be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 
5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

5. Kidney disease was not incurred in or aggravated by 
service and service connection for kidney disease as a 
chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).

6. Arthritis of the hands was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.303 (2008).

7. Chronic fatigue syndrome was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 
38 C.F.R. § 3.303 (2008).

8. A back disability, arthritis of the lumbar spine, was not 
incurred in or aggravated by service and service connection 
for a back disability, arthritis of the lumbar spine, as a 
chronic disease may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2008).  

9. The decision by the Board in September 1990, denying 
service connection for arthritis of the knees, is final. 38 
U.S.C.A. § 7104(b) (West 2002 & Supp. 2008).  

10. New and material evidence has not been presented since 
the decision by the Board in September 1990, and claim of 
service connection for arthritis of the knees is not 
reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 
C.F.R. § 3.156 (2008).

11. The decision by the Board in September 1990, denying 
service connection for stress fractures of the legs and feet 
is final. 38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2008). 

12. New and material evidence has not been presented since 
the decision by the Board in September 1990, and claim of 
service connection for stress fractures of the legs and feet 
is not reopened. 38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2007).  

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide. 

Duty to Notify

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO. Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).



The VCAA notice requirements apply to all five elements of a 
service connection claim. The five elements are: 1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability. 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must include 
notice of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish the underlying claim for the benefit 
sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The RO provided pre- and post- adjudication VCAA notice by 
letters, dated in March 2003, November 2003, in February 
2004, in March 2004, in January 2005, in March 2006, and in 
July 2006.  

The veteran was notified of the type of evidence needed to 
substantiate the claims of service connection, that is: 
evidence of current disability; evidence of an injury or 
disease or event, causing an injury or disease, during 
service; and evidence of a relationship between the current 
disability and the injury or disease or event, causing an 
injury or disease, during service.  On the claim of service 
connection for post-traumatic stress disorder, the veteran 
was notified that he should provide a complete detailed 
description of any in-service traumatic event to include the 
names of those involved, dates, and places during which the 
incidents occurred.  

On the claims to reopen, the veteran was notified that new 
and material was needed to reopen the claims, that is, 
evidence not previously considered, which was not redundant 
or cumulative of evidence previously considered and that 
pertained to the reason the claims were previously denied, 
that is, the lack of evidence linking the current hearing 
loss disability to service.  



The VCAA notice included the type of evidence needed to 
substantiate the underlying claims of service connection, 
which is the same type of evidence for a new claim of service 
connection, namely, evidence of an injury or disease or 
event, causing an injury or disease, during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury or disease or event, 
causing an injury or disease, during service.  The veteran 
was notified that VA would obtain service records, VA 
records, and records of other Federal agencies, and that he 
could submit other records not in the custody of a Federal 
agency such as private medical records, or with his 
authorization VA would obtain any non-Federal records on his 
behalf.  The notice included the general provisions for the 
effective date of a claim and for the degree of disability 
assignable.

As for content of the VCAA notice, the documents 
substantially complied with the specificity requirements of 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying 
evidence to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence); of Charles v. 
Principi, 16 Vet. App. 370 (2002) (identifying the document 
that satisfies VCAA notice); of Dingess v. Nicholson, 19 Vet. 
App. 473 (notice of the elements of the claim); and of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) (elements of a new and 
material evidence claim).

As the VCAA notice came after the initial adjudications, the 
timing of the notice did not comply with the requirement that 
the notice must precede the adjudication.  The procedural 
defect was cured as after the RO provided substantial 
content-complying VCAA notice the claims were readjudicated 
as evidenced by the supplemental statements of the case, 
dated in October 2008.  Mayfield v. Nicholson, 499 F.3d 1317 
(Fed. Cir. 2007) (Timing error cured by adequate VCAA notice 
and subsequent readjudication without resorting to 
prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The RO has obtained service treatment 
records, VA records, private medical records, and records of 
the Social Security Administration.  

The veteran was afforded a VA examination in conjunction with 
his claim of service connection for a back disability. 

On the claims of service connection for a psychiatric 
disorder other than post-traumatic stress disorder, 
hypertension, congestive heart failure, and kidney disease, 
in the absence of evidence of an established event, injury, 
or disease in service associated with the claimed 
disabilities, there is no duty to assist the veteran by 
obtaining a VA medical examination or medical opinion. 
38 C.F.R. § 3.159(c)(4)(B).

On the claims of service connection for post-traumatic stress 
disorder, arthritis of the hands, and chronic fatigue 
syndrome, in the absence of evidence of current diagnosed 
disability, there is no duty to assist the veteran by 
obtaining a VA medical examination or medical opinion.  
38 C.F.R. § 3.159(c)(4)(A).

As the applications to reopen the claims of service 
connection for arthritis of the knees and stress fractures of 
the legs and feet are denied, there is no duty to assist the 
veteran by obtaining a VA medical examination or medical 
opinion. 38 C.F.R. § 3.159(c)(4)(C)(iii). 

As there is no indication of the existence of additional 
evidence to substantiate the claims, the Board concludes that 
no further assistance to the veteran in developing the facts 
pertinent to the claims is required to comply with the duty 
to assist. 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims for Service Connection

Factual Background

The service treatment records show that on entrance 
examination blood pressure was 138/90.  

The remainder of the service treatment records, including the 
report of a Medical Board, contain no complaint, finding, 
history, treatment, or diagnosis of a psychiatric disorder, 
post-traumatic stress disorder, hypertension, congestive 
heart failure, kidney disease, arthritis of the hands, 
chronic fatigue syndrome, or a back disability.  On the 
Medical Board evaluation, blood pressure was 102/74.

The service treatment records do show that in July and 
October 1975 the veteran complained back pain in the area of 
scapula, and the assessment was muscle strain. 

After service, private treatment records first document 
labile hypertension in August 1977 and a diagnosis of 
hypertension in 1981.  In February 1984, history included 
high blood pressure, which was treated with medication and 
the assessment was essential hypertension.  In July 1985, the 
veteran suffered a stroke and the diagnoses included 
hypertension.  On VA examination in December 1988, history 
included hypertension since 1983.  X-rays revealed an 
enlarged heart. 

Private treatment records show that in July 1985 the veteran 
complained of fatigue. A renal ultrasound was normal.  In 
August 1988, the veteran complained of fatigue with any type 
of activity.  He also complained of nervousness.  The 
diagnoses included hypertensive cardiovascular disease with 
left ventricular strain and hypertrophy and early 
arteriolonephrosclerosis. 

In September 1989, the veteran complained of back pain since 
1978, when a drilling pipe fell on his back.  In March and 
April 1991, the veteran was treated for congestive heart 
failure and renal failure.  In July 1992, the veteran 
complained of back pain.  In January 1997, X-rays revealed 
degenerative changes of the lumbar spine.  

VA and private treatment records and records of the Social 
Security Administration document arthritis of the lumbar 
spine (December 1990); anxiety attacks (November 1991); 
dysthymia or depression (1992 to 2007); cyclothymia (October 
2001, March 2007); cardiomegaly and left ventricular 
hypertrophy (October 2001); renal insufficiency (October 
2001, August 2004); and allegations of bipolar disorder 
(2005).  

On VA examination in March 2005, the veteran gave a history 
of a back injury, lifting weights, during service.  After a 
review of the record and a physical evaluation, the examiner 
expressed the opinion that it was less likely than not that 
the current arthritis of the back was due to a lifting injury 
while in the service and the current back disease was 
appropriate for the veteran's age and profession.  

Principles of Service Connection

Service connection may be granted for a disability which is 
the result of disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
3.303(a). 

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred coincident with service, or if 
preexisting such service, was aggravated by service.  This 
may be accomplished by affirmatively showing inception or 
aggravation during service. 38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic." Continuity of symptomatology after discharge is 
required where the condition noted during service is not, in 
fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned. 38 C.F.R. § 
3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more of continuous, active 
military service and a chronic disease, such as hypertension, 
congestive heart failure, kidney disease, or arthritis 
becomes manifest to a degree of 10 percent within one year 
from date of separation from service, the disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.

Analysis

A Psychiatric Disorder other than Post-Traumatic Stress 
Disorder, Claimed as Mental Cruelty

On the basis of the service treatment records, a psychiatric 
disorder other than post-traumatic stress disorder, claimed 
as mental cruelty and bipolar disorder, was not affirmatively 
shown during service, and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 

Although the veteran is competent to describe symptoms of 
depression and mood changes, a psychiatric disorder 
manifested by either depression or mood changes is not a 
condition under case law that has been found to be capable of 
lay observation.  

Therefore the determination as to the presence of dysthymia 
or depression or cyclothymia is medical in nature, that is, 
not capable of lay observation, and competent medical 
evidence is needed to substantiate the claim.  See Savage v. 
Gober, 10 Vet. App. 488, 498 (1997) (On the question of 
whether the veteran has a chronic condition since service, 
the evidence must be medical unless it relates to a condition 
as to which, under case law, lay observation is competent); 
see Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony 
is competent to establish the presence of observable 
symptomatology, where the determination is not medical in 
nature and is capable of lay observation).  

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As there is no competent evidence during service or since 
service that either dysthymia or depression or cyclothymia 
was noted, that is, observed during service, the principles 
of service connection pertaining to chronicity and continuity 
of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  
Savage v. Gober, 10 Vet. App. 488, 495-96 (1997). 

On the question of whether service connection may be granted 
on the basis that the dysthymia or depression or cyclothymia 
was first diagnosed after service, considering all the 
evidence, including that pertinent to service under 38 C.F.R. 
§ 3.303(d), there is no competent medical evidence that 
associates either dysthymia or depression or cyclothymia to 
service or an event during service.   

To the extent that the veteran's statements relate depression 
and mood changes to service, where as here the determination 
involves questions of a medical diagnosis, not capable of lay 
observation, and of medical causation, that is, evidence of 
an association or link between depression or mood changes and 
an established injury, or disease or event in service, a lay 
assertion on medical causation is not competent evidence, 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993), competent 
medical evidence is required to substantiate the claim. 

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation.  The Board therefore rejects the veteran's 
statements and relating his current dysthymia or depression 
or cyclothymia to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  



Also, in the absence of competent medical evidence of a 
diagnosis of a psychiatric disorder, manifested by mental 
cruelty, or a diagnosis of bipolar disorder, there can be no 
valid claim for service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, the preponderance of the evidence is 
against the claim of service connection for a psychiatric 
disorder other than post-traumatic stress disorder, variously 
diagnosed as dysthymia or depression or cyclothymia, and 
claimed as mental cruelty and bipolar disorder, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Post-Traumatic Stress Disorder

On the basis of the service treatment records, post-traumatic 
stress disorder was not affirmatively shown during service, 
and service connection under 38 U.S.C.A. §§ 1110, 1131 and 
38 C.F.R. § 3.303(a) is not established. 

To the extent that the veteran declares that he has post-
traumatic stress disorder related to service, post-traumatic 
stress disorder is not a condition under case law where lay 
observation has been found to be competent to establish a 
diagnosis and the determination as to the presence of the 
disorder therefore is medical in nature, that is, not capable 
of lay observation.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997) (On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).



Also by regulation the diagnosis of post-traumatic stress 
disorder requires medical evidence diagnosing the condition 
in accordance 38 C.F.R. § 4.125, that is, a diagnosis that 
conforms to the Diagnostic and Statistical Manual of Mental 
Disorders (DSM- IV).  38 C.F.R. §3.304(f).

Where the determinative issue involves a question of a 
medical diagnosis, not capable of lay observation, competent 
medical evidence is required to substantiate the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or medical opinion.  
38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has post-traumatic stress 
disorder related to service.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

In the absence of competent medical evidence of a current 
diagnosis of post-traumatic stress disorder, there can be no 
valid claim. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not have post-traumatic 
stress disorder, the preponderance of the evidence is against 
the claim, and the benefit-of-the-doubt standard of proof 
does not apply. 38 U.S.C.A. § 5107(b).

Hypertension, Congestive Heart Failure, and Kidney Disease 

On the basis of the service treatment records, neither 
hypertension, nor congestive heart failure, nor kidney 
disease was affirmatively shown during service. and service 
connection under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. 
§ 3.303(a) is not established. 



As there is no competent evidence during service or since 
service that hypertension or congestive heart failure or 
kidney disease was noted, that is, observed during service, 
the principles of service connection pertaining to chronicity 
and continuity of symptomatology under 38 C.F.R. § 3.303(b) 
do not apply.  Savage v. Gober, 10 Vet. App. 488, 495-96 
(1997).

And neither hypertension, nor congestive heart failure, nor 
kidney disease is a condition under case law that has been 
found to be capable of lay observation and the determination 
as to the presence of the claimed disability therefore is 
medical in nature, that is, not capable of lay observation.  
Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the 
question of whether the veteran has a chronic condition since 
service, the evidence must be medical unless it relates to a 
condition as to which, under case law, lay observation is 
competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay 
testimony is competent to establish the presence of 
observable symptomatology, where the determination is not 
medical in nature and is capable of lay observation).

As for service connection based on the initial diagnosis of 
the disability after service under 38 C.F.R. § 3.303(d), 
hypertension was first diagnosed in 1981 and labile 
hypertension was documented in August 1977, both beyond the 
one-year presumptive period for manifestation of hypertension 
as a chronic disease under 38 U.S.C.A. §§ 1112, 1131; 
38 C.F.R. §§ 3.307, 3.309.  Congestive heart failure was 
first diagnosed in March 1991, 14 years after service, well 
beyond the one-year presumptive period for manifestation of 
congestive heart failure as a chronic disease under 
38 U.S.C.A. §§ 1112, 1131; 38 C.F.R. §§ 3.307, 3.309.  And 
kidney disease, nephroslcerosis, was first diagnosed in 1988 
and renal failure was first diagnosed in 1991, both beyond 
the one-year presumptive period for manifestation of kidney 
disease as a chronic disease under 38 U.S.C.A. §§ 1112, 1131; 
38 C.F.R. §§ 3.307, 3.309.  



As the diagnoses of hypertension, congestive heart failure, 
and kidney disease are not capable of lay observation and as 
the question of medical causation, that is, evidence of an 
association or link between the claimed disabilities and an 
established disease or event in service, a lay assertion on 
medical causation is not competent evidence, Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993), competent medical evidence 
is required to substantiate the claims. 

Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis, statement, or 
opinion.  38 C.F.R. § 3.159.

As a lay person, the veteran is not qualified through 
education, training, and expertise to offer an opinion on a 
medical diagnosis, not capable of lay observation, or on 
medical causation. The Board therefore rejects the veteran's 
statements relating hypertension, congestive heart failure, 
and kidney disease to service.  Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007).  

As the Board may consider only independent medical evidence 
to support its findings on the questions of a medical 
diagnosis, not capable of lay observation, and of medical 
causation, a lay assertion on medical causation is not 
competent evidence, and as there is no such competent 
favorable evidence, the preponderance of the evidence is 
against the claims of service connection for hypertension, 
congestive heart failure, and kidney disease, and the 
benefit-of-the-doubt standard of proof does not apply.  
38 U.S.C.A. § 5107(b).

Arthitis of the Hands and Chronic Fatigue Syndrome 

On the basis of the service treatment records, arthritis of 
the hands and chronic fatigue syndrome were not affirmatively 
shown during service, and service connection under 
38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is not 
established. 



To the extent that the veteran declares that he has arthritis 
of the hands and chronic fatigue syndrome, neither is a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation).

Where the determinative questions involve medical diagnoses, 
not capable of lay observation, competent medical evidence is 
required to substantiate the claims.  Competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer a medical 
diagnosis or medical opinion.  38 C.F.R. § 3.159.  

For this reason, the Board rejects the veteran's statements 
as competent evidence that he has arthritis of the hands and 
chronic fatigue syndrome.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).  

And in the absence of competent medical evidence of a current 
diagnosis of arthritis of the hands or of chronic fatigue 
syndrome, there can be no valid claims. 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

As the Board may consider only competent medical evidence to 
support its finding on a question of a medical diagnosis, not 
capable of lay observation, and as the competent medical 
evidence shows that the veteran does not have arthritis of 
the hands or chronic fatigue syndrome, the preponderance of 
the evidence is against the claims, and the benefit-of-the-
doubt standard of proof does not apply. 38 U.S.C.A. 
§ 5107(b).



Back Disability

On the basis of the service treatment records, a back 
disability, arthritis of the lumbar spine, was not 
affirmatively shown during service, and service connection 
under 38 U.S.C.A. §§ 1110, 1131 and 38 C.F.R. § 3.303(a) is 
not established. 

The service treatment records do document the veteran's 
complaint of back pain in the area of the scapula, which was 
assessed as muscle strain.  As the service treatment records 
lack the combination of manifestations sufficient to identify 
a back disability of the lumbar spine and sufficient 
observation to establish chronicity in service, and as 
chronicity in service is not adequately supported by the 
service treatment records, then a showing of continuity of 
symptomatology after service is required to support the 
claims.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).

After service, back pain and arthritis of the lumbar spine 
established by X-ray was first documented in September 1989, 
and the back pain was associated with an injury on the job in 
1978.  The absence of documented complaints of back pain from 
1976 to 1989 interrupts continuity and weighs against the 
claim.  38 C.F.R. § 3.303(b); Maxson v. West, 12 Vet. App. 
453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (It was proper to consider the 
veteran's entire medical history, including a lengthy period 
of absence of complaints.).  

Also to the extent that the veteran asserts continuity in 
statements made after service, the veteran did not register 
any back complaints until 1989, but he was seen for several 
other health problems from 1977 to 1989 without back 
complaints and when he did affirmatively speak about back 
pain it was associated with an injury in 1978 unrelated to 
service, which is also evidence against continuity.  Here, 
the evidence of continuity fails not because of the lack of 
medical documentation, rather the assertions of continuity 
are not credible and less probative than the negative 
evidence.  Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006).



As for service connection based on the initial documentation 
after service under 38 C.F.R. § 3.303(d), where as here, the 
determination involves a question of medical causation, that 
is, medical evidence of an association or link between the 
arthritis of the lumbar spine and an established injury, 
disease, or event in service, competent medical evidence is 
required to substantiate the claim.

As for an opinion on medical causation, a VA examiner 
expressed the opinion that it was less likely than not that 
the current arthritis of the back was due to a lifting injury 
while in the service and the current back disease was 
appropriate for the veteran's age and profession.  There is 
no competent medical evidence of record that contradicts the 
VA examiner's opinion.  

As for the veteran's statements, relating his current back 
disability to service, where as here, the question is one of 
medical causation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  38 C.F.R. § 3.159; Jandreau v. 
Nicholson, 492 F.3d 1372, (Fed. Cir. 2007).  Therefore, the 
veteran's statements are not competent evidence on the 
question of medical causation, that is, whether the current 
back disability is related to service. 

As the Board may consider only independent medical evidence 
to support its finding on a question of medical causation, 
where a lay assertion on medical causation is not competent 
evidence, and for the reasons expressed, there is no 
competent evidence favorable to the claim of service 
connection, initially diagnosed after service, and the 
preponderance of the evidence is against the claim of service 
connection for a back disability, arthritis of the lumbar 
spine, and the 
benefit-of-the-doubt standard of proof does not apply.  38 
U.S.C.A. § 5107(b).



New and Material Evidence Claims 

By a decision in September 1990, the Board denied the claims 
of service connection arthritis of the knees and for stress 
fractures of the legs and feet on the basis that arthritis of 
the knees was not present during service and arthritis of the 
knees first shown after service was unrelated to service and 
stress fractures of the legs and feet were not present during 
or after service.  The Board's decision is final. 
38 U.S.C.A. § 7105(c).

The pertinent evidence of record at the time of the Board's 
decision in September 1990 is summarized as follows:

The service treatment records include an operative report, 
dated in September 1974, and a private physician's statement, 
dated in February 1975, each dated prior to entrance to 
service.  The operative report and the physician's statement 
show that in April 1974 the veteran injured his left lower 
extremity.  In September 1974, X-rays revealed a traumatic 
synostosis of the fibula to the tibia, which was then 
surgically removed.  On entrance examination, the summary of 
defects noted a surgical scar on the lower left leg for 
removal of a cyst (synostosis).  

Starting in April 1975, the veteran began to have pain at the 
site of the pre-existing injury.  In December 1975, a Medical 
Board found the veteran unfit for duty because of the pre-
existing left lower extremity defect.  In May 1976, a 
Physical Evaluation Board determined that the pre-existing 
defect was not aggravated by service and the veteran was 
subsequently administratively discharged from service. 

The service treatment records, including the reports of 
entrance and of the Medical Board, contain no complaint, 
finding, history, treatment, or diagnosis of arthritis of the 
knees or of stress fractures of the legs and feet. 



After service, private records show that in February 1984 the 
diagnosis was inflammatory arthritis of the left knee.  In 
December 1987, X-rays revealed degenerative joint disease 
(arthritis) of the right knee.  In July 1988, the veteran was 
seen for right and left knee problems with spontaneous onset 
two years previously with a history of gout.  X-rays revealed 
degenerative chances (arthritis) in each knee.  In August 
1988, history included pain and swelling in the legs since 
1975 and stress fractures in each leg during service.  

On VA examination in December 1988, the veteran gave a 
history of recurrent stress fractures of the feet and legs 
due to running and weight bearing during service.  He also 
reported that he began to have trouble with his knees and 
legs in 1983.  X-rays of the knees showed moderate 
osteoarthritic and degenerative changes.  X-rays of the feet 
revealed bilateral pes planus deformity of the longitudinal 
arch of each foot with bilateral calcaneal spurs.  X-rays of 
the lower legs showed intact bony structures of the fibula 
and tibia bilaterally with a well maintained ankle mortise in 
each lower extremity.  No significant abnormality of the bony 
structures in either leg was seen.  The diagnoses were 
arthritis of the knees and a history of recurrent stress 
fractures of the feet and legs.

Current Application

Although the prior decision of September 1990 by the Board is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. §§ 7104 and 5108.

As the applications to reopen the claims of service 
connection were received in August 2002, the current 
regulatory definition of new and material evidence under 38 
C.F.R. § 3.156 applies. 



New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed. Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In determining whether the evidence is new and material, the 
specified basis for the last final disallowance must be 
considered.  Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The basis for the decision in September 1990, denying the 
claim of service connection for arthritis of the knees, was 
that arthritis of the knees was not shown until several years 
after service and arthritis was unrelated to service.  As for 
service connection for stress fractures of the legs and feet, 
the basis for the Board's decision was that stress fractures 
were not shown during or subsequent to service. 

Arthritis of the Knees 

The additional evidence consists of the following exhibits:

Exhibit 1 consists of VA and private treatment records and 
records of the Social Security Administration documenting 
right knee instability and chondromalacia (December 1987); 
arthroscopy and chondroplasty of the right knee (January 
1988); right knee problem (July 1988); arthritis of the knees 
by X-ray (December 1988, January 1991); arthritic pain of the 
knees (July 1992, February 1994, August 2001, May 2003, 
August 2004); right knee pain (February 2005).  

This evidence is not new and material evidence because it is 
cumulative, that is, supporting evidence of previously 
considered evidence, namely, that arthritis of the knees was 
first documented after service, and cumulative evidence does 
not meet the standard of new and material evidence under 38 
C.F.R. § 3.156.

Exhibit 2 consists of a copy of a letter from the veteran's 
brother, advising the veteran that if he had trouble with his 
legs he should go to sick call.  This evidence is not new and 
material evidence because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, entries in the service treatment records that the 
veteran did complain of left leg pain, and cumulative 
evidence does not meet the standard of new and material 
evidence under 38 C.F.R. § 3.156.

Exhibit 3 consists of a statement of the veteran's mother 
about the veteran had trouble with his knees shortly after 
service.  As the evidence does not relate to an unestablished 
fact necessary to substantiate the claim, namely, arthritis 
had onset during service, the evidence is not new and 
material under 38 C.F.R. § 3.156.

Exhibit 4 consists of medical articles on arthritis.  The 
articles are too general in nature to provide supporting 
evidence on the question of whether arthritis of the knees is 
related to service.  Sacks v. West, 11 Vet. App. 314, 316-17 
(1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  As the 
articles do not relate to an unestablished fact necessary to 
substantiate the claim, namely, whether arthritis of the 
knees is related to service, the evidence does raise a 
reasonable possibility of substantiating the claim and the 
evidence is not new and material evidence. 

Exhibit 5 consists of the finding in January 1990 of the 
Department of the Navy that denied the veteran's petition to 
amend the determination of the Physical Evaluation Board in 
1976 from a non-aggravated pre-existing defect to aggravation 
of a pre-existing condition.  As this evidence opposes, 
rather than supports, the claim, it does not raise a 
reasonable possibility of substantiating the claim and 
therefore the evidence is not new and material under 38 
C.F.R. § 3.156.



Exhibit 6 consists of the veteran's statements as evidence of 
a nexus between arthritis of the knees and service.  Where, 
as here, there is a question of medical causation and a lay 
assertion on medical causation is not competent evidence, 
competent medical evidence is required to reopen the claim.  
Competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer a medical diagnosis or opinion.  38 
C.F.R. § 3.159.  As a lay person, the veteran is not 
qualified through education, training, and expertise to offer 
an opinion on medical causation.  For this reason, the Board 
rejects the veteran's statements as competent evidence to 
reopen the claim.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007).

For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).

Stress Fractures of the Legs and Feet

The additional evidence consists of the following exhibits:

Exhibit 1 consists of a private treatment record in August 
1988, documenting a history of stress fractures of the legs 
secondary to bone cysts.  This evidence is not new and 
material evidence because it is cumulative, that is, 
supporting evidence of previously considered evidence, 
namely, a history provided by the veteran of stress fractures 
of the legs, and cumulative evidence does not meet the 
standard of new and material evidence under 38 C.F.R. § 
3.156.

Exhibit 2 consists of a statement of the veteran's mother 
about the veteran had trouble with his lower legs shortly 
after service.  As the evidence does not relate to an 
unestablished fact necessary to substantiate the claim, 
namely, stress fractures of the legs during service, the 
evidence is not new and material under 38 C.F.R. § 3.156.



Exhibit 3 consists of medical articles on stress fractures.  
The articles are too general in nature to provide supporting 
evidence on the question of whether the veteran had stress 
fractures during service.  Sacks v. West, 11 Vet. App. 314, 
316-17 (1998); Wallin v. West, 11 Vet. App. 509, 514 (1998).  
As the articles do not relate to an unestablished fact 
necessary to substantiate the claim, namely, stress fractures 
during service, the evidence does raise a reasonable 
possibility of substantiating the claim and the evidence is 
not new and material evidence. 

Exhibit 4 consists of the veteran's statements as evidence of 
stress fractures during service.  Stress fractures are not a 
condition under case law where lay observation has been found 
to be competent to establish a diagnosis and the 
determination as to the presence of the disability therefore 
is medical in nature, that is, not capable of lay 
observation.  Savage v. Gober, 10 Vet. App. 488, 498 (1997) 
(On the question of whether the veteran has a chronic 
condition since service, the evidence must be medical unless 
it relates to a condition as to which, under case law, lay 
observation is competent); Barr v. Nicholson, 21 Vet. App. 
303 (2007) (Lay testimony is competent to establish the 
presence of observable symptomatology, where the 
determination is not medical in nature and is capable of lay 
observation). 

Where, as here, there is a question of a medical diagnosis, 
not capable of lay observation, competent medical evidence is 
required to reopen the claim.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
diagnosis or opinion.  38 C.F.R. § 3.159.  As a lay person, 
the veteran is not qualified through education, training, and 
expertise to offer an opinion on a medical diagnosis.  For 
this reason, the Board rejects the veteran's statements as 
competent evidence to reopen the claim.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

For the above reasons, the additional evidence is not new and 
material.  And as the claim is not reopened, the benefit-of- 
the-doubt standard of proof does not apply. Annoni v. Brown, 
5 Vet. App. 463, 467 (1993).




ORDER

Service connection for a psychiatric disorder other than 
post-traumatic stress disorder, variously diagnosed as 
dysthymia or depression or cyclothymia, claimed as mental 
cruelty and bipolar disorder, is denied. 

Service connection for post-traumatic stress disorder is 
denied.  

Service connection for hypertension is denied.  

Service connection for congestive heart failure is denied. 

Service connection for a kidney disease is denied.  

Service connection for arthritis of the hands is denied.  

Service connection for chronic fatigue syndrome is denied.  

Service connection for back disability, arthritis, is denied. 

As new and material evidence has not been presented, the 
claim of service connection for arthritis of the knees is not 
reopened, and the appeal is denied.  

As new and material evidence has not been presented, the 
claim of service connection for stress fractures of the legs 
and feet is not reopened, and the appeal is denied.


____________________________________________
George E. Guido Jr. 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


